Case 8:20-cv-02239-WFJ-JSS Document 15 Filed 10/29/20 Page 1 of 4 PageID 53




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


TYRONE COBB,

      Plaintiff,

v.                                                 CASE NO. 8:20-cv-2239-T-02JSS

CITRUS FALLS at WESTCHASE
APARTMENTS, LLC,

     Defendant.
_______________________________/

                                      ORDER

      Before the Court is Defendant’s Motion to Dismiss Complaint with

Prejudice (Dkt. 10) and Plaintiff’s response (Dkt. 14). After careful review of the

allegations of the complaint (Dkt. 1), the submissions of the parties, and the

applicable law, the Court grants the motion with leave to amend the complaint.

                                     Allegations

      Plaintiff’s two-count complaint seeks damages and injunctive relief pursuant

to the Fair Housing Act, Title VIII of the Civil Rights Act of 1968, as amended, 42

U.S.C. § 3601 et seq. Plaintiff resides in an apartment he leases from Defendant in

Tampa. Dkt. 1, ¶ 5. He suffers from a disability which substantially limits one or

more of his major life activities. Dkt. 1, ¶ 6. He has “end stage renal failure,
Case 8:20-cv-02239-WFJ-JSS Document 15 Filed 10/29/20 Page 2 of 4 PageID 54




congestive heart failure, significantly diminished lung capacity, and herniated

discs” and uses a wheelchair. Dkt. 1, ¶ 6.

      In the first count, Plaintiff alleges Defendant refused to make a reasonable

accommodation “in its rules, policies, practices, or services” with respect to

violations in both the common areas and his individual apartment. The list ranges

from improper walkway or ramp grades for access to the office, swimming pool,

gym, and his apartment, to obstructed paths, the lack of inaccessible handicap

spaces, and noncompliant doorknobs and latches. Dkt. 1, ¶¶ 9–10, 13. He claims

his apartment has a noncompliant sink, tub, shower, and toilet as well as doorknobs

and locks. Dkt. 1, ¶¶ 9, 10, 13, 14. He cites 42 U.S.C. § 3604(f)(3)(B) and seeks

both punitive and compensatory damages, as well as an injunction to stop

Defendant and its agents from essentially blocking his path and discriminating

against him. This count also seems to allege that Plaintiff expects Defendant to

make the noncompliant items compliant, presumably at Defendant’s expense.

      The second count alleges Defendant’s failure to remedy defective

construction, focusing on the entrance grades, doors, and locks both in the common

areas and his apartment. Dkt. 1, ¶¶ 9, 10, 18. He cites 42 U.S.C. § 3604(f)(1) and

(2) and requests relief similar to the first count.




                                            2
Case 8:20-cv-02239-WFJ-JSS Document 15 Filed 10/29/20 Page 3 of 4 PageID 55




                                          Discussion

       Applying the Twombly/Iqbal 1 standard, the Court permits Plaintiff to replead

with allegations more closely tracking the provisions of the statute. Defendant’s

contention that § 3604(f)(3)(B) does not provide for Defendant to undertake

significant structural improvements to the physical condition of its property is

well-taken. Neither the construction nor improvements Plaintiff seemingly desires

are reasonable accommodations under the statute as neither is an accommodation

in a rule, policy, practice, or service of Defendant, and therefore “a request for

construction or repair is not actionable under subsection (B).” See Weiss v. 2100

Condo. Ass’n, Inc., 941 F. Supp. 2d 1337, 1344 (S.D. Fla. 2013) (internal citation

omitted).

       The second count as drafted seeks relief under §§ 3604(f)(1) and (2) for a

failure to remedy defective construction. These sections generally do not provide

such relief and do not constitute an independent act of prohibited discrimination.

Harding v. Orlando Apartments, LLC, 748 F.3d 1128, 1131 (11th Cir. 2014).2 If

this action is an alleged failure to remedy a defective condition, it would typically



1
  Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009).
2
  While Plaintiff argues his case as alleged is permissible under Dulworth v. 400 La Peninsula
Condo. Ass’n, Inc., No. 2:11-cv-584-T-UA-DNF, 2012 WL 11794802 (M.D. Fla. July 23, 2012),
this Court is bound by Harding, which affirmed summary judgment in favor of the subsequent
purchaser. See docket 78 in No. 6:11-cv-85-Orl-19DAB (summary judgment order). On this
motion to dismiss, the Court will not engage in distinguishing the cases cited by both parties on
the facts as now alleged in this complaint.
                                               3
Case 8:20-cv-02239-WFJ-JSS Document 15 Filed 10/29/20 Page 4 of 4 PageID 56




be brought under § 3604(f)(3), which limits actions to those brought against the

property owner who was involved in the initial design and construction of the

apartments. Id. Defendant must be put on notice of exactly what claims Plaintiff

is making, and if Plaintiff contends he has an action under subsections (f)(1) and

(2), he must unambiguously so allege.

      Plaintiff does not allege he was discriminated against in the rental of the

apartment, and it is unclear exactly what Plaintiff seeks. If Plaintiff is not alleging

significant structural improvement to the property, he must allege facts and precise

explanation of what redress he is seeking with respect to which deficiency and

request, and he must cite the appropriate statute or law giving rise to the particular

redress he claims.

      Defendant’s motion to dismiss (Dkt. 10) is granted and the complaint (Dkt.

1) is dismissed without prejudice. Plaintiff shall file an amended complaint, if any,

consistent with this order within fourteen (14) days.

      DONE AND ORDERED at Tampa, Florida, on October 29, 2020.




COPIES FURNISHED TO:
Counsel of record



                                           4
